Citation Nr: 0922998	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

2.  Entitlement to service connection for right total knee 
arthroplasty (claimed as right knee replacement).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1955 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). A notice of disagreement was received in September 
2006, a statement of the case was issued in April 2007, and a 
substantive appeal was received in May 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right 
total knee arthroplasty (claimed as right knee replacement) 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The most current evidence demonstrates that the Veteran's 
service-connected bilateral hearing loss is productive of 
Level III hearing acuity in the right ear and Level II 
hearing acuity in the left ear; prior testing showed 
bilateral hearing loss productive of Level I hearing acuity 
in the right ear and Level VI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The RO sent VCAA letters in April 
2006 and May 2008 to the Veteran advising him of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, these letters advised the 
appellant of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board notes that the VCAA letters were all sent to the 
appellant prior to the most recent RO readjudication of the 
appeal in connection with the June 2008 supplemental 
statement of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the timely April 2006 letter provided the 
notice contemplated by Dingess.  The appellant was provided 
with notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and this letter directly explained how VA 
determines disability ratings and effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present appeal, the effectively timely May 2008 VCAA 
letter provided notice expressly addressing and satisfying 
the requirements contemplated by the Court in Vazquez-Flores.  
This notice was followed by RO re-adjudication as evidenced 
by a June 2008 supplemental statement of the case. 

The Veteran has not claimed any VCAA notice deficiency nor 
any prejudice as a result of any such deficiency.  See 
Shinseki v. Sanders, --- S.Ct.---, 2009 WL 1045952 (U.S.) 
(Apr. 21, 2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations focused upon 
the claim on appeal, and VA examination reports from June 
2006 and January 2008 are of record.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the appeal, and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the most recent authorized VA audiological evaluation in 
January 2008, pure tone thresholds, in decibels, were as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
15
40
85
100
LEFT
-
20
50
90
90

The puretone average in the right ear was 60 decibels and the 
puretone average in the left ear was 64 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 92 percent in the left ear.  These 
audiological findings show Level III hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.



On prior authorized VA audiological evaluation in June 2006, 
pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
10
25
75
90
LEFT
-
15
45
90
90

The puretone average in the right ear was 50 decibels and the 
puretone average in the left ear was 60 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 64 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level VI hearing acuity in the left ear.  Under 
Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The Veteran has submitted a report from an August 2007 
audiological examination from Naval Medical Center San Diego.  
This report contains puretone and speech discrimination data.  
The Board notes, merely in passing, that the hearing 
threshold data appears generally consistent with the results 
of the VA authorized testing.  In any event, the report 
contains audiometric data in a pictogram format, but no clear 
quantitative interpretation of that data in the specific 
frequencies and formats required for the purposes of the 
Board's review.  See Kelly v. Brown, 7 Vet.App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  In any event, the Board notes that the 
private report does not present information allowing a 
determination as to whether the testing conformed to VA's 
requirements for evaluating hearing impairment.  See 38 
C.F.R. § 4.85; Kelly v. Brown, 7 Vet.App. 471 (1995).  The 
speech discrimination portion of the testing is also not 
shown to conform to the requisite standards using the 
necessary Maryland CNC speech recognition test.  Thus, the 
Board is unable to appropriately interpret this examination 
report as providing any probative evidence in support of the 
Veteran's claim.  See 38 C.F.R. § 4.85; see also Kelly v. 
Brown, 7 Vet.App. 471 (1995).

In sum, the appropriate audiological testing data shows 
quantified hearing acuity which does not qualify for a 
compensable disability rating under the law.  As noted above, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet.App. 345, 349 (1992).  There is no indication 
that the disability rating should be staged for any reason.  
In the present case the preponderance of the evidence is 
against assignment of a compensable rating for any period of 
time contemplated by the appeal.  Fenderson, supra.  The 
Veteran may always advance a claim for an increased rating if 
his hearing loss disability increases in severity in the 
future.

The Board acknowledges that the Veteran, in advancing this 
appeal, contends that his bilateral hearing loss has been 
more severely disabling than the assigned disability rating 
contemplates.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has carefully 
considered the Veteran's contentions and testimony.  However, 
the competent medical evidence offering detailed specialized 
determinations from authorized audiological testing is the 
most probative evidence with regard to evaluating the 
bilateral hearing loss on appeal.  The lay testimony 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent 
disability symptoms presents a preponderance of probative 
evidence against finding that the criteria for any higher 
disability rating are met in this case.

To the extent that the Veteran may be arguing that the 
regulation itself is not realistic in calling for a 
noncompensable rating with audiological test results such as 
his, the Board can only reply that it is bound by law to 
apply such regulation.  

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to the 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet.App 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is not warranted.  The appeal is denied to this extent. 




REMAND

The August 2006 RO rating decision which denied the claim for 
an increased rating for hearing loss also denied a claim of 
entitlement to service connection for right total knee 
arthroplasty (claimed as right knee replacement).  The Board 
is of the opinion that the Veteran's September 2006 statement 
expresses disagreement and a desire for appellate review 
regarding both issues in the August 2006 RO rating decision.  
The September 2006 statement has already been recognized as a 
notice of disagreement for the hearing loss rating appeal 
addressed above, and the Board observes that the September 
2006 statement expresses "[t]his is a notice of disagreement 
(NOD) to the VA letters dated August ... 2006.  I disagree with 
all the adjudicative determinations mentioned in the above 
referenced VA letters...."  The Board believes that it is 
reasonable to construe the September 2006 statement as 
expressing disagreement and a desire for appellate review 
that includes the August 2006 denial of service connection 
for the right knee disability.  38 C.F.R. § 20.201.  
Therefore, the Board finds that the Veteran has filed a 
timely notice of disagreement.  

However, no statement of the case has addressed this issue.  
The United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 
Vet.App. 238 (1999).  Appropriate action, including issuance 
of a statement of the case, is now necessary with regard to 
the issue of entitlement to service connection for right 
total knee arthroplasty (claimed as right knee replacement).  
38 C.F.R. § 19.26.  The Veteran will then have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal as to this issue.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

With regard to the issue of entitlement to 
service connection for right total knee 
arthroplasty (claimed as right knee 
replacement), the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 in response to the September 2006 
notice of disagreement, including issuance 
of an appropriate statement of the case, 
so the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


